DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is a first office action, non-final rejection on the merits. Claims 1-19, filed as preliminary amendment, are currently pending and have been considered below.
Priority
Applicant's claim for domestic priority under 35 U.S.C. 119(e) is acknowledged. The application is filed on 05/07/2019 but claims the benefit of U.S. provisional application number 62/745,175 filed on 10/12/2018.

Response to Arguments
Applicant's arguments filed on 05/18/2021 have been fully considered
With regards to remarks about “Abstract” in section III, the argument is persuasive. Objection to “Abstract” has been withdrawn.
With regards to remarks about “Drawing” in section IV, the argument is persuasive. Objection to “Drawing” has been withdrawn.	
With regards to remarks about “Objection to Claim 1” in section VII, the argument is persuasive. Amended claim corrects the informalities .Thus objection to “Claim 1” has been withdrawn.	
With regards to the rejection of claim 1 under 35 U.S.C. 102, the rejection is withdrawn in light of Applicant’s amendments. Examiner notes that the amended claim is now rejected using new prior art Dormody in view of Angelo et al. (WO2008148649A1) under 35 U.S.C. 103. Please check detail in “Claim Rejections - 35 USC §103” as given below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.

Claim(s) 1, 2, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over  Dormody et al. (U.S.20170195984 A1)(hereinafter Dormody) in view of Angelo et al. (WO 2008148649 A1) (hereinafter Angelo). 
Regarding claim 1, Dormody teaches a method for pressure-based estimation of a mobile device altitude or calibration of a pressure sensor, the method comprising: 
determining if a reference-level pressure (Fig 2, 260) value based on one or more measurements of pressure ( Fig 4, 415 and 445 Fig 6, 617 , According to Para [0020], line 5-11, “reference pressure” is determined based on the temperature. So variation of temperature indicate the reference pressure is not accurate. Para [0050], line 8-15, “adjust a temperature measurement associated with a transmitter such that a reference pressure determined using the adjusted temperature is more accurate than a reference pressure determined using an unadjusted temperature.” Also based on Para [0067], line 1-4, “The effects of transmitter (i.e. Weather station) heating on reference pressure estimation when the effects are mitigated using an adjusted temperature and a pressure adjustment corresponding to a time segment are illustrated in FIG. 12”. So a decision is made if the reference level pressure will be used or not based on the accuracy level of the reference pressure) from a network of weather stations (Para [0022], line 3-4, “The operational environment contains a network of terrestrial transmitters 110”. Based on Para[0022], line 19-23, “By way of example, one or more of the transmitters 110 may include a highly-accurate, “gold- standard” reference sensor, a weather station”) should (Fig 2, element 285, reference pressure is used to estimate an altitude) or should not ( Fig 4A and 6, when temperature adjustment  and pressure adjustment are  used the step 415  and 445 are applied in between steps to finally calculate estimated altitude  at Fig 4B , step 485) be used to calibrate the pressure sensor of the mobile device or to estimate an altitude of the mobile device ( Fig 2, 285 and Fig 4B ,485, “altitude of a receiver (i.e. mobile device)”) ; 
if a first determination (Fig 2, reference pressure is directly used in the steps 260-285 without any adjustment ) is made that the reference-level pressure value should be used, using the reference-level pressure value (Fig 2, step 260) to calibrate the pressure sensor of the mobile device or to estimate the altitude of the mobile device (Fig 2 , 285) ; and 
if a second determination (Fig 4A and 4B step 415 and 445. Reference pressure is determined based on adjusted temperature and pressure as showed in 460) is made that the reference-level pressure value should not be used,
(a) determining a trend in pressure, (Para [0063] 1-10, Para [0067], line 1-5, Fig 12 – “adjusted pressure”)
(b) at a first time, determining a first estimated reference-level pressure value based on the trend (Para [0063], equation 4, Pref_alt is interpreted as “first estimated reference level pressure”), and 
(c) using the first estimated reference-level pressure value to calibrate the pressure sensor of a mobile device or to estimate the altitude of the mobile device ( Fig 4A-4B.According to Para [0050], line 8-15,“Different approaches may be used for determining an adjusted temperature, including the processes shown in FIG. 6 or FIG. 7, which may be used to replace or adjust a temperature measurement associated with a transmitter such that a reference pressure determined using the adjusted temperature (i.e. first estimated reference-level pressure value ) is more accurate than a reference pressure determined using an unadjusted temperature”. Fig 4B, step 485 shows the “estimated altitude of receiver (i.e. mobile device)”).
Dormody is silent with regards to
where the trend indicates a difference in the pressure in time.
Angelo teaches where the trend (Abstract, “The invention consists of a barometric pressure sensor, coupled to a processor for recording changes in the pressure over time, this is coupled to a GPS device providing an accurate measurement of the altitude which allows for the barometric pressure measurements to be normalized, typically to mean sea level. Once the measurements have been normalized the effects of the vertical motion of the sensor are effectively removed and the resulting trend shows the absolute atmospheric pressure which can then be used for weather prediction”) indicates a difference in the pressure in time (Page 7, claim 3, “a weather forecast based on the time variations of the pressure data (i.e. a difference in the pressure in time) reduced to a standard altitude.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include where the trend indicates a difference in the pressure in time as taught by Angelo in view of Dormody for the purpose of reliable prediction using real time data .Therefore, this technique of recording time variation of pressure data trend will facilitate reliable weather prediction (Angelo, Para[0021]).
Regarding claim 2, the combination of Dormody and Angelo teaches the limitations of claim 1.
Dormody further teaches wherein the method comprises: at a second time, determining a second estimated reference-level pressure value based on the trend, and using the second estimated reference-level pressure value (Fig 9A and 9B , step 952, repeating steps 947 to 951 would initiate updating reference pressure level for second ,third and multiple times to do the pressure adjustment) to calibrate the pressure sensor of the mobile device or to estimate an altitude of the mobile device (Fig 4A and 4B , step 485. After pressure adjustment at 445 the estimation of altitude done at 485).  
Regarding claim 18, the combination of Dormody and Angelo teaches the limitations of claim 1.
Dormody further teaches one or more non-transitory machine-readable media embodying program instructions that, when executed by one or more machines, cause the one or more machines to implement the method of claim 1 ( Para [0074], line 3-8).  
Regarding claim 19, the combination of Dormody and Angelo teaches the limitations of claim 1.
Dormody further teaches 
a system for pressure-based estimation of a mobile device altitude or calibration of a pressure sensor, the system comprising: a memory comprising computer-executable instructions; and a machine configured to execute the computer-executable instructions and cause the processing system to perform the method of claim 1( Para [0079], line 13-17).  
Claims 3, 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over  Dormody in view of Angelo and further in view of Chun et al. ( US 9618337 B2) (hereinafter Chun). 
Regarding claim 3 the combination of Dormody and Angelo teaches the limitations of claim 1.
Dormody further teaches wherein determining the trend in pressure comprises: receiving a plurality of reference-level pressure values (Fig 9A and 9B and Fig 4A, step 445 Fig 4B, step 485. As per step 445 pressure adjustment can be done to find out different reference level at step 480.Pressure adjustment can be done using steps in 9A and 9B. Based on Para [0064], pressure value can be measured in N-1 different times and days (i.e. plurality of reference)) determined using measurements of pressure from the network of weather stations ((Para [0022], line 3-4, “The operational environment contains a network of terrestrial transmitters 110”. Based on Para[0022], line 19-23, “By way of example, one or more of the transmitters 110 may include a highly-accurate, “gold- standard” reference sensor, a weather station”) at past instances of time prior to the first time (Para[0066], line 1-8, historical pressure adjustment was determined at a previous time and day (i.e. prior to first  time) ; 
using the trend of the plurality of reference-level pressure values as the trend in pressure (Fig 12, Para [0067], line 1-4 and line 17-23, Fig 12 is representing the reference adjusted pressure in different segments during the day. The pressure trend is created based on historic pressure correction values ∆Ph.).
However the combination is silent with regards to using extrapolation to determine a trend of the plurality of reference-level pressure values; 
Chun teaches using extrapolation to determine a trend of the plurality of reference-level pressure values (COL 10,line 49 -56, “Therefore, in an exemplary embodiment of the present invention, the current reference atmospheric pressure is predicted based on the previously received reference atmospheric pressures before the next reference atmospheric pressure reception period is generated. At this time, extrapolation may be used as a prediction method. The extrapolation corresponds to a modeling method of predicting a current or future value through past information.”); 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include using extrapolation to determine a trend of the plurality of reference-level pressure values as taught by Chun in view of Dormody and Angelo for the purpose of predicting future reference pressure using current pressure level .Therefore, this technique of predicting reference pressure utilizing method of extrapolation will facilitate a reliable prediction and calculation of altitude using the pressure when reference atmospheric pressure reception period is not generated (Chun,COL 4, line 10-20).
Regarding claim 6 Dormody, Angelo, and Chun teaches the limitations of claim 3.
 Dormody further teaches wherein determining the trend in pressure comprises: determining a fit metric associated with the trend of the plurality of reference- level pressure values (Para[0022], line 16-32, “The gold-standard reference sensor is a sensor having one or more of the qualities (i.e. Fit metric) of (1) producing measurements with low noise (e.g., noise below a preset threshold depending on the implementation), (2) producing measurements that are not significantly offset by sensor drift (e.g., are offset, if at all, by less than a preset threshold depending on the implementation), or (3) being located in an environment known to produce accurate measurements within its vicinity”); 
determining if the fit metric meets a threshold fit condition (Para [0051], line 1-15, “Threshold distance “and “An optional determination is made as to whether one or more temperature measurements previously made at the reference sensor meet one or more criteria during step 617—e.g., temperatures made at the reference sensor do not deviate beyond a threshold amount from a “gold-standard” temperature reference”); 
if the fit metric meets the threshold fit condition, using the trend of the plurality of reference-level pressure values as the trend in pressure, wherein determining the first estimated reference-level pressure value based on the trend and using the first estimated reference-level pressure value to calibrate the pressure sensor of the mobile device or to estimate the altitude of the mobile device are performed only if the fit metric meets the threshold fit condition ( Para[0067], line 1-4, “The effects of transmitter heating (i.e. fit metric not meeting threshold condition) on reference pressure estimation when the effects are mitigated using an adjusted temperature and a pressure adjustment corresponding to a time segment are illustrated in FIG. 12”. The optional steps 415 and 445 in Fig 4A and 4B are done to do the adjustment .Otherwise when fit metric meets the threshold the process step use the reference pressure directly as showed in Fig 2).  
Regarding claim 7 Dormody, Angelo, and Chun teaches the limitations of claim 6. 
Dormody further teaches wherein if the fit metric does not meet the threshold fit condition (Para [0063], line 1-3, “A pressure adjustment value ∆P may be applied to the determined reference pressure in certain approaches for mitigating the effects (i.e. fit metric does not meet the threshold fit condition) of transmitter heating”), the method comprises:
receiving a new reference-level pressure value based on one or more measurements of pressure from the network of weather stations (Para [0022], line 3-4, “The operational environment contains a network of terrestrial transmitters 110”. Based on Para[0022], line 19-23, “By way of example, one or more of the transmitters 110 may include a highly-accurate, “gold- standard” reference sensor, a weather station”)  that were measured after the first time ( Para [0064], “the reference transmitter is a weather station and new data is collected in different times of the day to do the pressure adjustment to mitigate the temperature effect”) ;
 using the new reference-level pressure value to calibrate the pressure sensor of the mobile device or to estimate the altitude of the mobile device (Fig 9A and 9B and Fig 4a and 4B with optional step 445 and estimating altitude at 485).  
Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over  Dormody in view of Angelo in view of Chun and further in view of Bou-Zeid et al. (US 20180062393 A1).
Regarding claim 4, the combination of Dormody, Angelo, and Chun teaches the limitations of claim 3, 
However the combination is silent with regards to wherein the extrapolation is linear extrapolation, and the plurality of reference-level pressure values comprise two or more reference-level pressure values determined at two or more respective times prior to the first time. 
Bou-Zeid teaches wherein the extrapolation is linear extrapolation (Para [0054], line 2-7, “By way of example, the extrapolation of the pressure forces may be performed using a simple linear extrapolation in time. In this example, a linear change for the pressure forces is extrapolated, such that a trend of change of the pressure forces over time is assumed to continue in the future in unchanged fashion.”) ,and the plurality of reference-level pressure values comprise two or more reference-level pressure values determined at two or more respective times prior to the first time ( Para[0053], line 7-12, “ This may involve determining a trend in the recently (i.e. prior to first time) observed pressure force data, and extrapolating that trend into the future in a manner accounting for the trend. Any suitable method may be used for extrapolating the pressure forces to determine forecasted pressure forces (i.e. Plurality of reference level pressure). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include wherein the extrapolation is linear extrapolation, and the plurality of reference-level pressure values comprise two or more reference-level pressure values determined at two or more respective times prior to the first time as taught by Bou-Zeid in view of Dormody, Angelo and Chun for the purpose of predicting future reference pressure using current pressure level .Therefore, this technique of predicting reference pressure utilizing method of linear  extrapolation will facilitate a reliable prediction and calculation of altitude using the pressure when reference atmospheric pressure reception period is not generated .
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over  Dormody in view of Angelo and further  in view of Randerath et al.( US 20140156570 A1)
Regarding claim 9, the combination of Dormody and Angelo teaches the limitations of claim 1.
Dormody is silent with regards to wherein the trend is determined using decision tree regression. 
Randerath teaches wherein the trend (Para [0011], line 1-3) is determined using decision tree regression (Para [0081], line 9-21, “ Furthermore, a trend prediction with respect to the time-dependent series of data points determined by the measuring device 12 can be calculated by the calculation and evaluation device 14 and with reference to the generated and optimized decision tree”. This paragraph describes trend prediction for vibration using optimized decision tree. However Para [0086] mentions this technique can be used when measuring parameter is a “pressure” instead of vibration to generate a trend.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include wherein the trend is determined using decision tree regression as taught by Randerath in view of Dormody for the purpose of a trend prediction for pressure analysis. Therefore, this technique of predicting pressure trend using decision tree regression help to better interpret and predict the future data ( Randerath, Para[0003]).
Regarding claim 10 the combination of Dormody and Angelo teaches the limitation of claim 1.
Dormody is silent with regards to wherein determining the trend in pressure comprises:
 identifying a set of input variables; 
determining values of the input variables for input into a decision tree regression flow that was formulated using historical values of the input variables and an output variable; and
 providing the determined values of the input variables to the decision tree regression flow to produce a value of the output variable that represents the trend in pressure
Randerath teaches wherein determining the trend in pressure comprises:
 identifying a set of input variables (Para [0054], line 4-5, “input vector”); 
determining values of the input variables for input into a decision tree regression flow (Fig 2) that was formulated using historical values of the input variables and an output variable (Para[0056], line 1-8, “At S2. future data points (i.e. output variable) are then calculated with reference to the optimized decision tree. The calculation is carried out in that an input vector is input into the decision tree, the input vector containing a time-dependent series of measured data points or being derived therefrom. The decision tree determines therefrom, in an automated manner, a data point subsequent to the last data point (i.e. historical values) of the time-dependent series of measured data points”); and
 providing the determined values of the input variables to the decision tree regression flow (Fig 2, Para[0057]) to produce a value of the output variable that represents the trend (Para [0059]) in pressure (Para [0081], line 9-21, “ Furthermore, a trend prediction with respect to the time-dependent series of data points determined by the measuring device 12 can be calculated by the calculation and evaluation device 14 and with reference to the generated and optimized decision tree”. This paragraph describes trend prediction for vibration using optimized decision tree. However Para [0086] mentions this technique can be used when measuring parameter is a “pressure” instead of vibration to generate a trend.).
Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over  Dormody  in view of Angelo and further in view of  Chun and further in view of Girot et al. (US 20100043408 A1)(hereinafter Girot).
Regarding claim 5 the combination of Dormody, Angelo, and Chun teaches the limitations of claim 3.
However the combination is silent with regards to wherein the extrapolation is quadratic extrapolation.
Girot teaches wherein the extrapolation is quadratic extrapolation (Para [0041], “a pressure drop extrapolation model for example quadratic type”. This extrapolation model can be used to generate the trend of pressure as claimed in claim 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include wherein the extrapolation is quadratic extrapolation as taught by Girot in view of Dormody and Chun for the purpose of forecasting pressure trend based on quadratic model. Therefore, this technique of quadratic modeling will help to predict pressure change in a more reliable way.
Claims 11-12 are  rejected under 35 U.S .C. 103 as being unpatentable over  Dormody in view of Angelo and further in view of Gum et al. (US 20160245716 A1)(hereinafter Gum).
Regarding claim 11 the combination of Dormody and Angelo teaches the limitations of claim 1.
 Dormody further teaches  wherein determining if a reference-level pressure (Fig 2, 260)  value based on one or more measurements of pressure ( Fig 4, 415 and 445 Fig 6, 617, According to Para [0020], line 5-11, “reference pressure” is determined based on the temperature. So variation of temperature indicate the reference pressure is not accurate. Para [0050], line 8-15, “adjust a temperature measurement associated with a transmitter such that a reference pressure determined using the adjusted temperature is more accurate than a reference pressure determined using an unadjusted temperature.” Also based on Para [0067], line 1-4, “The effects of transmitter (i.e. Weather station) heating on reference pressure estimation when the effects are mitigated using an adjusted temperature and a pressure adjustment corresponding to a time segment are illustrated in FIG. 12”. So a decision is made if the reference level pressure will be used or not based on the accuracy level of the reference pressure) from a network of weather stations (Para [0022], line 3-4, “The operational environment contains a network of terrestrial transmitters 110”. Based on Para[0022], line 19-23, “By way of example, one or more of the transmitters 110 may include a highly-accurate, “gold- standard” reference sensor, a weather station”) should (Fig 2, element 285, reference pressure is used to estimate an altitude) or should not ( Fig 4A and 6, when temperature adjustment  and pressure adjustment are  used the step 415  and 445 are applied in between steps to finally calculate estimated altitude  at Fig 4B , step 485) be used to calibrate the pressure sensor of the mobile device or to estimate the altitude of the mobile device ( Fig 2, 285 and Fig 4B ,485, “altitude of a receiver (i.e. mobile device)”) ; 
Dormody is silent with regards to 
determining a period of time since an initial time when the reference-level pressure value was originally determined or since the one or more measurements of pressure on which the reference-level pressure value is based were measured; and
determining if the period of time is less than a first threshold amount of time, 
wherein the first determination is made that the reference-level pressure value should be used when the period of time is less than the first threshold amount of time, and
 wherein the second determination is made that the reference-level pressure value should not be used when the period of time is not less than the first threshold amount of time.
Gum teaches 
determining a period of time (Para[0044], line 1-10) since an initial time when the reference-level pressure value was originally determined (Para[0029], line 1-3 ) or since the one or more measurements of pressure on which the reference-level pressure value is based were measured; and
determining if the period of time is less than a first threshold amount of time (Para [0044], According to this paragraph, “barometer calibration process” is initiated after (i.e. not less than) “a certain period of time” which corresponds to a “time threshold value” (i.e. first threshold amount of time). From this it is obvious that when the period of time is less than certain amount of time calibration does not happen), 
wherein the first determination is made that the reference-level pressure value should be used (Para[0029], line 1-6, “certain instances, a mobile device may be able to obtain an applicable reference atmospheric pressure (i.e. reference level pressure is used ) for a particular altitude (e.g., via one or more messages from a network resource, a local weather service computer, etc.)) when the period of time is less than the first threshold amount of time (Para [0044], According to this paragraph, “barometer calibration process” is initiated after (i.e. not less than) “a certain period of time” which corresponds to a “time threshold value” (i.e. first threshold amount of time). From this it is obvious that when the period of time is less than certain amount of time calibration does not happen), and
 wherein the second determination is made that the reference-level pressure value should not be used when the period of time is not less than the first threshold amount of time (Para [0044], According to this paragraph, “barometer calibration process” is initiated after (i.e. not less than) “a certain period of time” which corresponds to a “time threshold value” (i.e. first threshold amount of time). According to Para [0010], line 10-14, “Rather than relying on other devices to provide reference atmospheric pressure updates, it may be useful for a mobile device to determine a reference atmospheric pressure on its own, for example, through one or more barometer calibration processes which may identify a reference atmospheric pressure corresponding to a particular altitude level.” So by calibration process “reference level pressure “is no longer in use rather a new reference level is generated).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include using a certain time threshold to differentiate between usage of reference pressure or not as taught by Gum in view of  Dormody for the purpose of  initiate the calibration process .Therefore, this technique of recalibration initiation will facilitate that the reference pressure is updated accordingly with the change of atmospheric pressure ( Gum , Para[0010]).
Regarding claim 12 the combination of Dormody, Angelo, and Gum teaches the limitations of claim 11,
Gum further teaches wherein the period of time is a difference in time between the time stamp of the reference-level pressure value and a later time is a time when the determination is made as to whether the reference-level pressure value should or should Page 37 of 43not be used to calibrate the pressure sensor of the mobile device or to estimate the altitude of the mobile device (Para[0044], According to this paragraph, “barometer calibration process” is initiated after (i.e. not less than) “a certain period of time” which corresponds to a “time threshold value”(i.e. first threshold amount of time). According to Para [0010], line 10-14, “Rather than relying on other devices to provide reference atmospheric pressure updates, it may be useful for a mobile device to determine a reference atmospheric pressure on its own, for example, through one or more barometer calibration processes which may identify a reference atmospheric pressure corresponding to a particular altitude level.” So by calibration process “reference level pressure “is no longer in use rather a new reference level is generated. It is obvious that reference pressure is still in use when this “period of time” is not passed (Para [0029], line 1-6). According to Fig 3F the new reference value after calibration is used to determine the altitude level).

Allowable Subject Matter

Claims 8, 13-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Below is the examiner’s explanation for allowablility.
Regarding claim 8 closest prior art Dormody and Chun teaches the method of claim 6. Dormody further teaches wherein if the fit metric does not meet the threshold fit condition, the method comprises: 
receiving an plurality of reference-level pressure values determined using measurements of pressure from the network of weather stations (Para [0067], line 1-4, “The effects of transmitter heating (i.e. fit metric not meeting threshold condition) on reference pressure estimation when the effects are mitigated using an adjusted temperature and a pressure adjustment corresponding to a time segment are illustrated in FIG. 12”. The optional steps 415 and 445 in Fig 4A and 4B are done to do the adjustment .Otherwise the process step use the reference pressure directly. Para [0022], line 3-4, “The operational environment contains a network of terrestrial transmitters 110”. Based on Para[0022], line 19-23, “By way of example, one or more of the transmitters 110 may include a highly-accurate, “gold- standard” reference sensor, a weather station”));
determining an fit metric associated with the  trend of the plurality of reference-level pressure values (Para[0022], line 16-32, “The gold-standard reference sensor is a sensor having one or more of the qualities(i.e. Fit metric)of (1) producing measurements with low noise (e.g., noise below a preset threshold depending on the implementation), (2) producing measurements that are not significantly offset by sensor drift (e.g., are offset, if at all, by less than a preset threshold depending on the implementation), or (3) being located in an environment known to produce accurate measurements within its vicinity”) ; and 
 if fit metric meets the threshold fit condition, determining a second estimated reference-level pressure value based on the  trend (Fig 9A and 9B , step 952, repeating steps 947 to 951 would initiate updating reference pressure level for second ,third and multiple times to do the pressure adjustment), and
 using the second estimated reference-level pressure value to calibrate the pressure sensor of the mobile device or to estimate the altitude of the mobile device (Fig 4A and 4B, step 485. After pressure adjustment at 445 the estimation of altitude done at 485)
Dormody does not explicitly teaches using extrapolation to determine an trend of plurality of reference-level pressure values
Chun teaches using extrapolation to determine an trend of plurality of reference-level pressure values (COL 10, line 49 -56); and
However the prior art alone or in combination fails to anticipate or render obvious the
the method of claim 6, wherein if the fit metric does not meet the threshold fit condition, the method comprises: 
receiving an additional plurality of reference-level pressure values determined using during past instances of time prior to a second time that is later than the first time;
determining an additional fit metric associated with the additional trend of the plurality of reference-level pressure values; and 
 if the additional fit metric meets the threshold fit condition, determining a second estimated reference-level pressure value based on the additional trend, and
to determine an additional trend of the additional plurality of reference-level pressure values   in combination with the rest of the claim limitations as claimed and defined by applicant (nonteaching part is showed in bold font).

Regarding claim 13, the closest prior art Dormody and Gum teaches the method of claim 11. Dormody further teaches wherein determining a trend in pressure comprises:
 receiving a plurality of reference-level pressure values (Fig 2, 260) determined using measurements of pressure from a network of weather stations (Para [0022], line 3-4, “The operational environment contains a network of terrestrial transmitters 110”. Based on Para[0022], line 19-23, “By way of example, one or more of the transmitters 110 may a weather station”) at past instances of time prior to the initial time when the reference-level pressure value was originally determined or since the one or more measurements of pressure (Fig 4, 415 and 445 Fig 6, 617 , According to Para [0020], line 5-11, “reference pressure” is determined based on the temperature. So variation of temperature indicate the reference pressure is not accurate. Para [0050], line 8-15, “adjust a temperature measurement associated with a transmitter such that a reference pressure determined using the adjusted temperature is more accurate than a reference pressure determined using an unadjusted temperature.” Also based on Para [0067], line 1-4, “The effects of transmitter (i.e. Weather station) heating on reference pressure estimation when the effects are mitigated using an adjusted temperature and a pressure adjustment corresponding to a time segment are illustrated in FIG. 12”. So a decision is made if the reference level pressure will be used or not based on the accuracy level of the reference pressure) on which the reference- level pressure value is based were measured; 
Dormody and Gum do not explicitly teach using linear extrapolation to determine a linearly-extrapolated trend of the plurality of reference-level pressure values; 
using quadratic extrapolation to determine a quadratically-extrapolated trend of the plurality of reference-level pressure values;
 using the linearly-extrapolated trend to determine a linearly-extrapolated reference-level pressure for the initial time;
 using the quadratically-extrapolated trend to determine a quadratically- extrapolated reference-level pressure for the initial time;
 determining a first difference between the reference-level pressure value and the linearly-extrapolated reference-level pressure;
determining a second difference between the reference-level pressure value and the quadratically-extrapolated reference-level pressure;
determining the smallest difference from among the first difference and the second difference;
 if the first difference is the smallest difference, determining that the trend in pressure is the linearly-extrapolated trend; and
 if the second difference is the smallest difference, determining that the trend in pressure is the quadratically-extrapolated trend.  
 Bou-Zeid teaches wherein using the linearly-extrapolated trend to determine a linearly-extrapolated reference-level pressure values (Para [0054], line 2-7, “By way of example, the extrapolation of the pressure forces may be performed using a simple linear extrapolation in time. In this example, a linear change for the pressure forces is extrapolated, such that a trend of change of the pressure forces over time is assumed to continue in the future in unchanged fashion.”)
The combination of Dormody, Gum, and Bou-Zeid does not explicitly teach
using quadratic extrapolation to determine a quadratically-extrapolated trend of the plurality of reference-level pressure values;
 using the linearly-extrapolated trend to determine a linearly-extrapolated reference-level pressure for the initial time;
 using the quadratically-extrapolated trend to determine a quadratically- extrapolated reference-level pressure for the initial time;
determining a first difference between the reference-level pressure value and the linearly-extrapolated reference-level pressure;
 determining a second difference between the reference-level pressure value and the quadratically-extrapolated reference-level pressure;
determining the smallest difference from among the first difference and the second difference;
 if the first difference is the smallest difference, determining that the trend in pressure is the linearly-extrapolated trend; and
 if the second difference is the smallest difference, determining that the trend in pressure is the quadratically-extrapolated trend.  
Girot teaches using quadratic extrapolation to determine a quadratically-extrapolated trend of the plurality of reference-level pressure values (Para [0041], “a pressure drop extrapolation model for example quadratic type”. This extrapolation model can be used to generate the trend of pressure as claimed in claim 3).
However the prior art alone or in combination fails to anticipate or render obvious
using the linearly-extrapolated trend to determine a linearly-extrapolated reference-level pressure for the initial time;
 using the quadratically-extrapolated trend to determine a quadratically- extrapolated reference-level pressure for the initial time;
determining a first difference between the reference-level pressure value and the linearly-extrapolated reference-level pressure;
 determining a second difference between the reference-level pressure value and the quadratically-extrapolated reference-level pressure;
determining the smallest difference from among the first difference and the second difference;
 if the first difference is the smallest difference, determining that the trend in pressure is the linearly-extrapolated trend; and
 if the second difference is the smallest difference, determining that the trend in pressure is the quadratically-extrapolated trend in combination with the rest of the claim limitations as claimed and defined by applicant.

Regarding claim 14 closest prior art combination of   Dormody, Gum, Bou-Zeid and Girot teaches 
The method of claim 13,
The combination does not explicitly teaches 
 wherein determining a trend in pressure comprises: determining values of input variables for input into a decision tree regression flow that was formulated using historical values of the input variables and an output variable; 
 producing a value of the output variable that represents a regression-based trend in pressure for the initial time by providing the determined values of the input variables to the decision tree regression flow; 
using the regression-based trend in pressure to determine a regression-based estimated reference-level pressure for the initial time; 
determining a third difference between the reference-level pressure value and the regression-based reference-level pressure; 
wherein determining the smallest difference from among the first difference and the second difference comprises determine the smallest difference from among the first difference, the second difference and the third difference; and 
if the third difference is the smallest difference, determining that the trend in pressure is the regression-based trend in pressure.  
Randerath teaches wherein determining a trend in pressure comprises: determining values of input variables (Para[0054], line 4-5, “input vector”) for input into a decision tree regression flow that was formulated using historical values of the input variables and an output variable (Para[0056], line 1-8, “At S2. Future data points (i.e. output variable) are then calculated with reference to the optimized decision tree. The calculation is carried out in that an input vector is input into the decision tree, the input vector containing a time-dependent series of measured data points or being derived therefrom. The decision tree determines therefrom, in an automated manner, a data point subsequent to the last data point (i.e. historical values) of the time-dependent series of measured data points” ; 
 producing a value of the output variable that represents a regression-based trend in pressure (Para [0059]) in pressure (Para [0081], line 9-21, “Furthermore, a trend prediction with respect to the time-dependent series of data points determined by the measuring device 12 can be calculated by the calculation and evaluation device 14 and with reference to the generated and optimized decision tree”. This paragraph describes trend prediction for vibration using optimized decision tree. However Para [0086] by providing the determined values of the input variables to the decision tree regression flow (Fig 2, Para [0057]); 
However the prior art alone or in combination fails to anticipate or render obvious
using the regression-based trend in pressure to determine a regression-based estimated reference-level pressure for the initial time; 
determining a third difference between the reference-level pressure value and the regression-based reference-level pressure; 
wherein determining the smallest difference from among the first difference and the second difference comprises determine the smallest difference from among the first difference, the second difference and the third difference; and 
if the third difference is the smallest difference, determining that the trend in pressure is the regression-based trend in pressure in combination with the rest of the claim limitations as claimed and defined by applicant.

Regarding claim 15 closest prior art Dormody teaches the method of claim 1.
Dormody does not explicitly teach linear extrapolation.
Bou-Zeid teaches wherein the extrapolation is linear extrapolation (Para [0054], line 2-7)
However the prior art alone or in combination fails to anticipate or render obvious
the method of claim 1, wherein determining a trend in pressure comprises: determining a first linearly-extrapolated trend in pressure using a first set of reference-level pressure values; determining a first quadratically-extrapolated trend in pressure using the first set of reference-level pressure values; determining a first linearly-extrapolated reference-level pressure for the first historical time using the first linearly-extrapolated trend in pressure; determining a first quadratically-extrapolated reference-level pressure for the first historical time using the first quadratically-extrapolated trend in pressure; determining a first reference-level pressure value for the first historical time that is based on a first set of one or more measurements of pressure from the network of weather stations; determining a difference between the first reference-level pressure value and the first linearly-extrapolated reference-level pressure; determining  a difference between the first reference-level pressure value and the first quadratically-extrapolated reference-level pressure; determining a second linearly-extrapolated trend in pressure using a second set of reference-level pressure values; determining a second quadratically-extrapolated trend in pressure using the second set of reference-level pressure values;  determining a second linearly-extrapolated reference-level pressure for the second historical time using the second linearly-extrapolated trend in pressure; determining a second quadratically-extrapolated reference-level pressure for the second historical time using the second quadratically-extrapolated trend in pressure; determining a second reference-level pressure value for the second historical time that is based on a second set of one or more measurements of pressure from the network of weather stations; determine a difference between the second reference-level pressure value and the second linearly-extrapolated reference-level pressure; determine a difference between the second reference-level pressure value and the second quadratically-extrapolated reference-level pressure; determining a first difference by combining at least (i) the difference between the first reference-level pressure value and the first linearly-extrapolated reference-level pressure and (ii) the difference between the second reference-level pressure value and the second linearly-extrapolated reference-level pressure; determining a second difference by combining at least (i) the difference between the first reference-level pressure value and the first quadratically-extrapolated reference-level pressure and (ii) the difference between the second reference-level pressure value and the second quadratically-extrapolated reference-level pressure; determining the smallest difference from among the first difference and the second difference; if the first difference is the smallest difference: (a) using linear extrapolation to determine a first trend of a plurality of reference-level pressure values that were determined using measurements of pressure from a network of weather stations at past instances of time prior to the first time, and (b) using the first trend of the plurality of reference-level pressure values as the trend in pressure; and if the second difference is the smallest difference: (c) using quadratic extrapolation to determine a second trend of the plurality of reference-level pressure values, and (d) using the second trend of the plurality of reference-level pressure values as the trend in pressure in combination with the rest of the claim limitations as claimed and defined by applicant .
Regarding claim 17 closest prior art Dormody  and Gum teaches the method of claim 11.
Gum further teaches 
 wherein the method comprises: determining if the period of time is less than threshold amount of time (Para [0044], According to this paragraph, “barometer calibration process” is initiated after (i.e. not less than) “a certain period of time” which corresponds ; 
if the period of time is less than threshold amount of time, making the first determination that the reference-level pressure value should be used (Para[0029], line 1-6, “certain instances, a mobile device may be able to obtain an applicable reference atmospheric pressure (i.e. reference level pressure is used ) for a particular altitude (e.g., via one or more messages from a network resource, a local weather service computer, etc.)) when the period of time is less than the first threshold amount of time (Para [0044], According to this paragraph, “barometer calibration process” is initiated after (i.e. not less than) “a certain period of time” which corresponds to a “time threshold value” (i.e. first threshold amount of time). From this it is obvious that when the period of time is less than certain amount of time calibration does not happen); 
 if the pressure variation does not exceed the pressure variation threshold, making the first determination that the reference-level pressure value should be used (Para [0038], line 10-13);
 if the pressure variation exceeds the pressure variation threshold, making the second determination that the reference-level pressure value should not be used (Para [0038], line 10-13), 
However the prior art alone or in combination fails to anticipate or render obvious
wherein the method comprises: determining if the period of time is less than a second threshold amount of time; 
if the period of time is less than the second threshold amount of time, making the first determination that the reference-level pressure value should be used; 
 if the period of time is not less than the second threshold amount of time, determining if a pressure variation of reference-level pressure values of a time period does not exceed a pressure variation threshold;( Prior art does not explicitly teach it is a second threshold time)
 if the pressure variation does not exceed the pressure variation threshold, making the first determination that the reference-level pressure value should be used;
 if the pressure variation exceeds the pressure variation threshold, making the second determination that the reference-level pressure value should not be used, and determining if different pressure variations during the time period meet a pressure variation condition;
 if the different pressure variations do not meet the pressure variation condition, using linear extrapolation or decision tree regression to determine the trend in pressure; and 
if the different pressure variations meet the pressure variation condition, using linear extrapolation, quadratic extrapolation, or decision tree regression to determine the trend in pressure in combination with the rest of the claim limitations as claimed and defined by applicant.
Prior Art
The prior art made of record and not relied upon us considered pertinent to applicant’s disclosure.
Edge et al. (US 20140135040 A1) – This art teaches generating an environment report indicative of a first measurement obtained via an environmental sensor provisioned with 

	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AEYSHA N SULTANA whose telephone number is (469)295-9239. The examiner can normally be reached on 8:00PM-5PM, CST, Monday -Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Arleen M. Vazquez   can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AEYSHA . SULTANA
Examiner
Art Unit 2862



/Catherine T. Rastovski/Primary Examiner, Art Unit 2862